El Juez Asocíalo Sr. MacLeary,
emitió la siguiente opinión del Tribunal:
La presente es un recurso de apelación, interpuesto contra sentencia dictada por el Tribunal de Distrito de San Juan, condenando al demandado á cinco años de presidio con trabajos forzados, y al pago de las costas. El demandado fué acusado del delito de falsificación, y las circunstancias de la causa fueron como sigue: Rodríguez compró á Doña Rosalía Santiago, que vivía con su yerno, José Puig, en. Caguas, tabaco, cuyo valor montaba á la suma de cuatro mil cincuenta pesos veinte y siete centavos. El tabaco le fué entregado en San Juan, y cuando Puig acudió á San Juan,
*546con objeto de cobrar el dinero, el demandado, Rodriguez, le presentó una carta, firmada por Rosalía Santiago, y en la que se le ordenaba á Rodriguez, que entregara la cantidad citada al portador de dicha carta. Puig rehusó aceptar tal liquidación, y dió cuenta, del asunto á la policía. _ En el acto del juicio resultó "que la orden presentada por Rodriguez, y al parecer firmada por la Señora Santiago, era una falsificación. El demandado no dió explicación alguna en cuanto á la persona que, según él alegaba, le había presen-tado la orden, ó había sido el portador de la misma. Se practicó la prueba pericial, que dió por resultado la acos-tumbrada duda y variación de opinión, en cuanto á la legi-timidad de la firma. El Tribunal, en su sentencia, declaró probados los siguientes hechos, á saber:
“Que Manuel Rodriguez Pérez contrató con Don José Puig, una cantidad de tabaco, cuyo valor ascendía á cuatro mil cincuenta dollars y veinte y siete centavos, y al acudir á esta Ciudad el vendedor, y solicitar de diclio Rodriguez el pago de dicha suma, el último le presentó una carta, firmada por Rosalía Santiago, y en la que se le ordenaba á Rodriguez, que entregara la cantidad citada al dador de la carta, alegando Rodriguez haberlo hecho así: pero de las pruebas presentadas resulta que la carta no es de la dicha Señora, que es la madre política del Sr. Puig, cuya convicción ha adquirido el Tribunal por la prueba pericial y la testifical practicada y de las mismas, que el acusado Rodriguez usó de esa carta á sabiendas de que no era legíti-ma, ni en su firma ni en su contenido, y por medio de tal pretendida carta intentaba eludir el pago, en daño de Puig, é ilegítimamente, dícese, ilegal-mente ; sin que se haya podido venir en conocimiento de quien fuera el autor material de la falsedad; el Tribunal declara á Manuel Rodriguez Pérez culpable de falsificación, condenándole á cinco años de presidio, con trabajos forzados, y las costas; quedando el tabaco ocupado á la disposición de Don José Puig, su dueño”.
En el acto del juicio, en el Tribunal inferior, los alegatos del abogado defensor se hicieron en el mismo estilo y orden en que se presentaron en este Tribunal, dando por resultado, según se vé por la anterior citación, la convicción del de-mandado, y su condenación á cinco años de presidio, con trabajos forzados. En debido tiempo se interpuso recurso de apelación, y se elevaron los autos á este Tribunal para su *548revisión. En el juicio oral en este Tribunal, el Sr. Moreno Calderón pretende que, en primer lugar, la prueba no de-mostraba que su representado era culpable, y en segundo lugar, que si era culpable de algún delito, lo era del delito frustrado de falsa representación,- y no del de falsificación. El artículo 413 del Código Penal define el delito de falsifi-cación, así como el de negociar un documento falsificado, como se verá por un exámen del mismo, que á la letra dice:
“Artículo 413. — Será reo de falsedad, toda persona que, con intención, de defraudar á otra, falsificare, alterare, contrahiciere ó imitare cualquiera carta partida, carta patente, escritura, contrato de arrendamiento, convenio, obligación, testamento, codicilo, comprobante de pensión, bono, pacto, billete de Banco, vale, obligación, cheque, libranza, letra de cambio, contrato, pagaré, cuenta de vencimientos para el cobro de dinero ó bienes, recibo de dinero ó bienes, boleta de pasage, poder, ó cualquier certificado de acción, derecho ó interés en el capital de alguna corporación ó sociedad, ó libra-miento de algún contador contra la tesorería, á orden ó libramiento de tesorero, ó petición para el pago de dinero ó entrega de mercancías ó bienes muebles de cualquier clase, ó para la entrega de cualquiera escrritura, fini-quito, descargo, ó recibo por dinero ó géneros, ó cualquier finiquito, releva-ción ó descargo de alguna deuda, cuenta, pleito, acción, demanda, ú otra cosa inmueble ó mueble, ó cualquier traspaso ó transferencia de dinero, certificado de acciones, géneros, bienes muebles ó semovientes, ó cualquiera otra propiedad, ó cualquier poder ó autorización para recibir dinero, ó para ■recibir ó trasportar certificados de acciones ó de anualidades, ó para alquilar, arrendar, enajenar, ó traspasar mercaderías, bienes muebles ó semovientes, terrenos, tenencias, ú otra propiedad inmueble ó mueble, ó cualquiera acep-tación ó endoso de letra de cambio, pagaré, libranza, órden ó traslación, cesión de bonos, ú obligación por dinero ú otra propiedad; ó que falsificare ó imitare el sello ó letra de otra persona; ó que emitiere, circulare, pasare, ó intentare pasar como genuino, cualquiera de las susodichas falsificaciones, imitaciones ó alteraciones, sabiendo que lo son, con intención de perjudicar, dañar ó defraudar á alguna persona; ó que con intención de defraudar, alterare, viciare, ó falsificare la incripción de algún testamento, codicilo, traslación de dominio, ú otro documento, cuya inscripción constituya prueba en juicio, ó el registro de la sentencia de algún Tribunal ó diligencia practi-cada por algún funcionario, en cumplimiento de mandamiento judicial.”
El abogado defensor afirmó que el artículo 470 que define el delito de estafa, debía aplicarse á los hechos de este *550caso, pero por una lectura de este artículo, se verá que no tiene aplicación á tales hechos. A la letra dice así:
“Artículo 470- — Toda persona que á sabiendas é intencionalmente, valién-dose de falsas y fraudulentas simulaciones, defraudare dinero 6 bienes á otra persona, ó que hiciere ó consiguiere que otros diesen informes falsos respecto á su posición financiera ó reputación mercantil, y engañando de este modo á ■ alguna persona, consiguiere crédito por el cual se hiciere fraudulentamente de dinero ó bienes, incurrirá en la pena señalada para el hurto de la cantidad de dinero ó bienes así obtenida”.
El abogado defensor también hace referencia al artículo 430 que trata de hurto de mayor cuantía, y no se puede aplicar al caso. Hay otros puntos alegados por el abogado defensor, en su alegato presentado en esta causa, pero no es necesario presentarlos detalladamente. El Fiscal de este Tribunal impugna este recurso, citando los hechos probados en el juicio, y consignando que los autos no contienen de-claración de excepciones. También alega que los hechos probados, en el acto del juicio, en el Tribunal inferior, cons-tituyen el delito de falsificación; y aunque es cierto que el Tribunal declaró que no podía venirse en conocimiento de quien fuera el autor material de la carta, declara también que la carta no era de Doña Rosalía Santiago, estando falsi-ficada su firma, y que el acusado usó de dicha carta, á sa-biendas de que no era legítima, ni en su firma, ni en su con-tenido, y con la dañada intención de defraudar su fiador. En cuanto á la falta de la declaración de excepciones en esta causa, no se presenta en los autos ninguna cuestión que la haga necesaria, como se verá por la lectura-de las seccio-nes 294, 296 y 297 de la Ley de Enjuiciamiento Criminal. El error, si es que el Tribunal sentenciador ha cometido alguno, consta claramente en los autos, consistiendo, como se alega por el abogado defensor, en haber declarado culpable al demandado de un delito, cuando los hechos demues-tran que era culpable, — si es que lo era, — de otro. Los he-chos demuestran claramente que se ha cometido el delito, é indican con bastante seguridad, que el acusado fué el autor. *552Si él mismo no falsificó el documento, es decir, si él no es el autor material del delito de falsificación, cometió el delito equivalente, de presentar el documento falsificado, á sabien-das de que no era legítimo, con el objeto de eludir el pago de una deuda justa. Él se propuso sacar partido de un de-lito que él ú otra persona cometió, y es por lo tanto culpable, bajo el artículo 413 del Código Penal, que castiga dicho delito con presidio desde uno á catorce años. No hay, por lo tanto, error en la sentencia dictada por el Tribunal sen-tenciador, ni motivo por el cual debe modificarse la senten-cia, ni aparecen tampoco circunstancias atenuantes en los autos; por lo tanto debe afirmarse y hacerse cumplir la sen-tencia dictada por el Tribunal de Distrito. De consiguiente, la sentencia de este Tribunal se dictará conforme á lo ante-riormente expuesto.

Confirmada.

Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Hernández, Figueras y Sulzbacher.